MASON, Circuit Judge
(dissenting).
I dissent. The record herein reflects that the petitioner, a non-resident corporation, at the time of the attempted substituted service of process upon it was not operating, conducting, engaging in, or carrying on a business or business venture in the State of Florida, nor did it have an agency or office in the State of Florida, so that service of process upon it could be had by service upon the Secretary of State of the State of Florida, as provided for in F.S. Section 48.181 F.S.A. Therefore, it is my view that such substituted service was insufficient to secure jurisdiction over the person of the petitioner corporation herein. I would reverse the decision of the District Court of Appeal, with directions to that Court to remand the cause to the trial court ordering it to quash the service of process herein upon the petitioner.